Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 2/22/22 is acknowledged and has been entered.  

2.  Applicant is reminded of Applicant's election without traverse of the species of paramagnetic iron dextran nanoparticle bead, CD1-Ig loaded with GalCer (no longer recited in the instant claims) and anti-CD28 in Applicant’s amendment and response filed 10/11/18.  Applicant is reminded that the species of CD44 and CD161 were also included in examination.  The species of CD40 is also presently being included in examination (i.e., particles with all four costimulatory ligands thereon).

Claims 54, 55, 58, 59 and 71-76 are presently being examined.

3.  Applicant’s amendment filed 2/22/22 has overcome the prior rejection of record of claims 54-76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.  Applicant’s amendment filed 2/22/22 has overcome the prior rejection of record of claims 54-61 and 65-76 under 35 U.S.C. 103 as being unpatentable over in view of Sun et al (J. Interfer. Cyto. Res., 2012 32(11): 505-516, of record) in view of Perica et al (Cancer Research, Abstract 4531, 04/2013, IDS reference). 

Applicant has canceled claims 56, 57, 60, 61 and 65-70 and has amended the claims to recite an additional costimulatory ligand as well as specific CD1d-Ig to anti-CD28 ratio and specific fold or more expansion that the references do not teach.
However, with regard to Applicant’s argument about the presently recited bead diameters, there is no limiting definition of “about” in the instant specification, and so said argument is not persuasive.  

5.  Applicant’s amendment filed 2/22/22 has overcome the prior rejection of record of claims 54-61 and 65-76 under 35 U.S.C. 103 as being unpatentable over in view of Sun et al (J. Interfer. Cyto. Res., 2012 32(11): 505-516, of record) in view of Perica et al (Cancer Research, Abstract 4531, 04/2013, IDS reference) and East et al (Med. Res. Rev. 2014, 1: 45-76, published online 12/2012, IDS reference).

Applicant has canceled claims 56, 57, 60, 61 and 65-70 and has amended the claims to recite an additional costimulatory ligand as well as specific CD1d-Ig to anti-CD28 ratio and specific fold or more expansion that the references do not teach.
However, with regard to Applicant’s argument about the presently recited bead diameters, there is no limiting definition of “about” in the instant specification.  
However, with regard to Applicant’s argument about the presently recited bead diameters, there is no limiting definition of “about” in the instant specification, and so said argument is not persuasive.  

6.  Applicant’s amendment filed 2/22/22 has overcome the prior rejection of record of claims 62-64 under 35 U.S.C. 103 as being unpatentable over in view of Sun et al (J. Interfer. Cyto. Res., 2012 32(11): 505-516) in view of Perica et al (Cancer Research, Abstract 4531, 04/2013, IDS reference) as applied to claims 54-61 and 65-76 above, and further in view of Hwang and Foote (Methods, 2005, 36: 3-10, of record).

Applicant has canceled claims 62-64.

7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 54, 55, 58, 59 and 71-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Applicant’s amendment filed 2/22/22 has necessitated the following new ground of rejection.

The specification does not disclose how to make and/or use the instant invention, a microparticle or nanoparticle aAPC (artificial antigen presenting cell) comprising or consisting essentially a paramagnetic iron dextran bead and on the surface of the bead, a population of CD1d antigen resenting complexes that activate TCRs of NKT cells, the CD1d antigen presenting complexes presenting an NKT cell antigen that is one of alpha-C-GalCer, GSL-1 or iGB3, and NKT cell costimulatory ligands that are antibodies or antigen-binding fragments thereof, wherein the specificities are CD44, CD161, CD40 and CD161 collectively, and wherein the CD1d antigen is a fusion protein with an immunoglobulin sequence (Ig), wherein the ratio of CD1d-Ig to anti-CD28 is about 10:1, the microparticle or nanoparticle aAPC has a size of about 150 nm or about 200 nm, and wherein the aAPC presents antigen to stimulate NKT cells and produces about 10,ooo-fold or more expansion of NKT cells, and including the other recited limitations.  

The specification has not enabled the breadth of the claimed invention because the claims encompass a microparticle or nanoparticle aAPC that must produces about 10,000-fold or more expansion of NKT cells; however, there is no evidence of record that such expansion can be obtained using the recited beads.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used for such expansion levels.   

The specification does not discloses any working examples of expansion of NKT cells with all four said costimulatory ligands disposed thereon.  

The specification discloses stimulating NKT cells using Qdots conjugated with CD1d-Ig and anti-CD28 mAb and loaded with alpha-GalCer and compared to standard bead aAPCs (page 32 at lines 27-31).  The specification discloses 61-fold, 682-fold, 318-fold or 2,245-fold ex vivo expansion of healthy subject NKT cells in Table 3 with these said aAPCs, with no expansion of NKT cells from some cancer patients.  These levels of expansion do not meet the “10,000-fold or more expansion limitations recited in instant base claims 545 and 55.  

Evidentiary reference Sun et al (J. Interfer. Cyto. Res., 2012 32(11): 505-516, of record) teach magnetic beads disposed with CD1d, CD1d/anti-CD28, Cd1d/anti-CD44, or CD1d/CD161 when used to expand NKT cells, resulted in between about 52-fold to 441-fold, 409-fold, 52-fold, 441-fold or 274-fold expansion, respectively (see entire reference, especially Figure 2 and Table 1).  Sun et al teach that expansion of different subsets of NKT cells (i.e., CD4+, CD8+ or DN) appear to be dependent upon the type of costimulatory molecule used (paragraph spanning pages 509-510).

There is no evidence of record that a combination of all four of the recited costimulatory ligands in concert with CD1d-Ig loaded with one of the recited ligands will additively or exponentially increase NKT cell expansion.

There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

9.  No claim is allowed.
	


10.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644